United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1443
                        ___________________________

                                  Aimee Lewis

                               Plaintiff - Appellant

                                        v.

  Seventh Circuit Court - South Dakota Unified Judicial System, individual and
 official capacity; Rapid City Police Department, individual and official capacity;
 Pennington County Sheriff's Department, individual and official capacity; Debra
    Diana Watson, Watson Law Office, P.C. in individual and official capacity;
Joshua Gednalske, individual and official capacity; Dwayne Gednalske, individual
      and official capacity; Janice Gednalske, individual and official capacity

                             Defendants - Appellees
                                 ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                    ____________

                           Submitted: January 29, 2020
                            Filed: February 12, 2020
                                 [Unpublished]
                                 ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Aimee Lewis appeals the district court’s1 dismissal, under Younger v. Harris,
401 U.S. 37 (1971), of her 42 U.S.C. § 1983 complaint alleging violations of her
constitutional rights in a pending state court custody action. Upon review, we find
that the district court did not abuse its discretion in abstaining under Younger. See
Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 78 (2013) (Younger abstention applies
in state civil proceedings involving orders uniquely in furtherance of state courts’
ability to perform their judicial functions); Middlesex Cty. Ethics Comm. v. Garden
State Bar Ass’n, 457 U.S. 423, 432 (1982) (Younger abstention requires that state
proceeding is judicial, implicates important state interests, and provides adequate
opportunity to raise constitutional challenges); see also Minn. Living Assistance, Inc.
v. Peterson, 899 F.3d 548, 551 (8th Cir. 2018) (abuse of discretion review of district
court’s decision to abstain under Younger; court abuses its discretion when it makes
error of law). We conclude that there is no merit to the contentions that Younger
abstention was unavailable because of Federal Rule of Civil Procedure 24 or because
this case involves an assertion of Lewis’s federal constitutional rights. Moore v.
Sims, 442 U.S. 415, 435 (1979) (approving application of Younger abstention in
child-welfare litigation in the face of federal constitutional claims); see Disability
Advocates, Inc. v. New York Coal. for Quality Assisted Living, Inc., 675 F.3d 149,
160 (2d Cir. 2012) (intervention does not provide a basis for jurisdiction and cannot
be used to circumvent Younger abstention).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable Daneta
Wollmann, United States Magistrate Judge for the District of South Dakota.

                                         -2-